Mt\Wi>\


                                  Brock Thomas
                              Judge, 338th District Court
                         Harris County Criminal Justice Center
                                 1201 Franklin, Floor
                                 Houston, Texas 77002                             (713)755-7774



                                          January 9,2015

Mr. Able Acosta
able.acosta@txcourts.gov
Clerk, Texas Court of Criminal Appeals
P.O. Box 12308
Austin, TX 78711

Re: WR-82,109-01, In re Steven Ray Peace - Extension of Time
Dear Mr. Acosta:


       On December 10,2014, the Court ofCriminal Appeals issued an order directing this Court
to either file a response "by having the District Clerk submit the record on" Mr. Peace'shabeas
corpus application orto"resolve the issues set out inthe order designating issues and then have
the District Clerk submit the record on such application." The Court's response was to be
submitted on or before January9,2015.

       This Court signed Findings ofFact, Conclusions ofLaw and Order on today's date
seeking to resolve the issues previously designated. The Clerk is in the process ofpreparing all
the necessary items to be forwarded to the Court ofCriminal Appeals. This Court is asking for
additional 10 days to have allthe necessary items compiled and submitted.
       Thank you for your assistance in this matter.




                                                                             RECEIVED IN
                                                                      COURT OF CRIMINAL APPEALS


                                                                          Abel Acosta, Clerk